DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,707,931. Although the claims at issue are not identical, they are not patentably distinct from each other because the above US patent and the current pending application except teach the same features of the claimed invention except the claimed invention of the pending application is implementing by user equipment while the teaching of the US patent is implementing by mobile device. Furthermore it is well known in .
16/891,825
10,707,931
1. A method, comprising: configuring, by network equipment comprising a processor, a codebook applicable to a network, comprising the network equipment, used for transmissions, resulting in a configured codebook, wherein the configuring the codebook comprises facilitating an unequal scaling between transmission layers of the network; and in response to transmitting the configured codebook to a user equipment, receiving, by the network equipment from the user 

wireless network, a codebook of the wireless network used for transmissions, resulting in a configured codebook, wherein the configuring the codebook comprises facilitating an unequal scaling between transmission layers of the wireless network; transmitting, by the wireless network device, the configured 
codebook to a mobile device of the wireless network; and in response to 
state data, wherein the precoding matrix index data is based on flag data 
indicative of the unequal scaling between the transmission layers.


executable instructions that, when executed by the processor, facilitate 
performance of operations, comprising: receiving codebook data associated with a codebook to be utilized by the mobile device for a transmission to a network device of a wireless network to which the mobile 
channel state data, wherein the precoding matrix index data is based on flag data indicative of an uneven scaling between transmission layers of the wireless network.


executable instructions that, when executed by the processor, facilitate 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US-20140029684-$).did.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016.  The examiner can normally be reached on 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 






/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633